UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2014 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-11777 FIRST EQUITY PROPERTIES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-6799846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway, Suite 300 Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þ.Yes ¨No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) *.þ.Yes¨ No. * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at July 31, 2014) 1 FIRST EQUITY PROPERTIES, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item1. Financial Statements Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Statements of Operations for the six months ended June 30, 2014 and 2013 (unaudited) 4 Statement of Shareholders’ Equity for the six months ended June 30, 2014 (unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) 6 Notes to Financial Statements 7-8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-9 Item3. Controls and Procedures 9 PART II. OTHER INFORMATION Item6. Exhibits 10 SIGNATURES 11 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST EQUITY PROPERTIES, INC. BALANCE SHEETS June 30, 2014 December 31, 2013 Assets (unaudited) Notes receivable and accrued interest - affiliates $ $ Cash and cash equivalents Total assets $ $ Liabilities and Shareholders' Equity Notes payable and accrued interest - affiliates $ $ Accounts payable - other Accounts payable - affiliates Total liabilities Shareholders' equity Common stock, $0.01 par value; 40,000,000 shares authorized; 1,057,628 issued and outstanding Preferred stock, $0.01 par value; 4,960,000 shares authorized; none issued or outstanding - - Paid in capital Retained earnings (deficit) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 FIRST EQUITY PROPERTIES, INC. STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended June 30, June 30, Revenue Interest income - affiliates $ Total income Operating Expenses General and administrative - affiliates General and administrative Legal and professional fees Total operating expenses Income (loss) before interest expense and taxes Other income (expense) Interest expense - affiliates ) Income (loss) before income taxes ) ) ) Income tax (expense) benefit - - - Net income (loss) applicable to common shareholders $ ) $ ) $ ) $ Earnings (loss) per share $ ) $ ) $ ) $
